Title: To Thomas Jefferson from William Fleming, 29 July 1823
From: Fleming, William
To: Jefferson, Thomas


Dear sir,
Summerville,
29th July, 1823.
This letter will be handed you by a grandson of one of my sisters, Christr Branch, who is a skilful & ingenious carpenter, of sound understanding—not much improved by education; though he is intelligent, & writes well on common subjects. He is advised by Arthur S. Brokenbrough, & others, to settle in, or near Charlottesville;—and should he be so fortunate as to obtain your countenance, and once get into useful employment; he will, I trust, merit the patronage of the neighbourhood, by his own good conduct.I rejoice to hear of the prosperous advancement of the University; and earnestly hope that the legislature of Virginia will never suffer so noble, & interesting an institution to languish, through prejudice, or parsimony: though, being in the eighty eighth year of my age, I shall probably not live to witness the consummation of the establishment: but it will undoubtedly prove a great blessing to our posterity; and may possibly tend in a measure, to preserve, & perpetuate the union of the States; and it will, at least, reflect honour on the Ancient Dominion; and especially on its founders, who have hitherto been, & will no doubt, continue to be its Zealous patrons. It is with diffidence I hazard an opinion that much will depend on the choice of its first professors, whose principles should be truly republican; and their successors, if reared in the same nursery under their influence, will imbibe the same sentiments.I have the honour to be, with the highest consideration and regard, dear sir, your Old friend, & obedient servtWm J. FlemingP. S.If the union of the states continues, & the true principles of the constitution be preserved—And Doctor Franklin’s wish to visit the United States, a few centuries hence, could be gratified, he would behold (if not the greatest) the happiest nation that ever existed on Earth. but alas! it is much to be feared that, from the frailty & depravity of Human nature, those pleasing ideas are only visionary: and it is more than probable that some aspiring demagogue will arise, sow the seeds of discord among the people; and, like Cæsar, Cromwell, & Buonaparte, usurp the helm of State, & over turn & destroy the millenium—Long, very long, may the sad Catastrophe be delayed.—The great crowned heads of Europe seem to be riviting the chains of slavery, not only on their own subjects but on all that quarter of the Ancient world.—Great Britain, with her influence, & powerful navy, should have arrested the evil, ere it had progressed thus far; by putting her veto on the Holy Alliance, at its common coment.Let the Americans take care of themselves!!